Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/992,617 filed on 08/13/2020. This application is a continuation of International Application No. PCT/CN2018/076772 filed on 02/13/2018. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 08/13/2020, 02/24/2021, 08/13/2021 and 11/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Cheng et al. (US 20140362792 A1; hereinafter “Cheng”).

Regarding claim 1, Cheng discloses a method for information transmission, comprising: 
receiving, by a terminal device, first information from a network device ([0030] and Fig. 1: S110. Receive a physical downlink control channel sent by a base station (= a network device), where the physical downlink control channel includes indication information (= first information), where the indication information is used to indicate a physical uplink control channel resource used to transmit uplink control information.); 
determining, by the terminal device, based on the first information, a first resource for transmitting uplink control information (UCI) in an uplink transmission resource ([0031] and Fig. 1: S120. Obtain, according to the indication information (= first information) and whether the uplink control information includes periodic channel state information, the physical uplink control channel resource used to transmit the uplink control information (UCI) from a semi-statically configured first resource group and/or second resource group, where a maximum number of information bits supported by physical uplink control channels corresponding to resources included in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources included in the second resource group.); and 
transmitting, by the terminal device, the UCI according to the first resource ([0032] and Fig. 1:S130. Send the uplink control information (UCI) to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource.).  

Regarding claim 3, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein the first information is explicitly or implicitly indicated ([0038] In S110, the user equipment UE receives a physical downlink control channel PDCCH sent by the base station ENB, where the PDCCH includes indication information (= first information), where the indication information is used to indicate a physical uplink control channel PUCCH resource used to transmit uplink control information UCI. That is, the UE detects the PDCCH, and a downlink control information format (DCI Format) corresponding to the PDCCH includes a field indicative of the PUCCH resource used to transmit the UCI; thus the first information is explicitly indicated in the DCI).  

Regarding claim 8, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein the first information is specific to at least one of a semi-persistent resource or a semi-static resource ([0031] and Fig. 1: S120. Obtain, according to the indication information and whether the uplink control information includes periodic channel state information, the physical uplink control channel resource used to transmit the uplink control information (UCI) from a semi-statically configured first resource group and/or second resource group.).  

Regarding claim 9, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein the UCI comprises at least one of: a HARQ-ACK, a rank indicator (RI), a channel quality indication (CQI), a precoding matrix indication (PMI), a CSI reference signal resource indicator (CRI), a strongest layer indication (SLI), or layer 1-reference signal received power (L1-RSRP) ([0040] In the embodiment of the present application, the uplink control information UCI to be transmitted may include at least one of periodic channel state information CSI, hybrid automatic repeat request acknowledgment information HARQ-ACK, and a scheduling request (Scheduling Request, SR for short).). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (UCI comprises HARQ-ACK) which anticipates the genus (MPEP 2131.02).

Claims 10, 12, and 17-18 are rejected on the same grounds set forth in the rejection of claims 1, 3, and 8-9, respectively. Claims 10, 12, and 17-18 recite similar features as in claims 1, 3, and 8-9, respectively, from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

Claim 19 is rejected on the same grounds set forth in the rejection of claim 1. Claim 19 recites similar features as in claim 1 from the perspective of a non-transitory computer readable storage medium. Cheng further discloses a storage medium for storing computer readable instructions to perform the recited functions ([0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Xu et al. (US 20150036618 A1; hereinafter “Xu”).

Regarding claim 2, Cheng discloses the limitations of claim 1 as set forth, and Cheng further discloses wherein the first information indicates the resources available for transmitting UCI ([0030] and Fig. 1: S110. Receive a physical downlink control channel sent by a base station (= a network device), where the physical downlink control channel includes indication information, where the indication information is used to indicate a physical uplink control channel resource used to transmit uplink control information.). 
But Cheng does not explicitly disclose wherein the first information indicates at least one of: whether the UCI can be transmitted in the uplink transmission resource; a number of resources for transmission of the UCI; a resource proportion for transmission of the UCI; a number of bits of the UCI that can be transmitted; or a type of the UCI that can be transmitted.
However, in the same field of endeavor, Xu discloses wherein processing is performed to determine whether to multiplex or drop UCI when the UCI is bundled with PUSCH ([0062] Thus, the techniques presented herein may help address issues related to bundling UCI, such as whether to drop or transmit UCI on PUSCH (in a current standard with PUSCH bundle size 4, periodic CQI is always dropped, and ACK is transmitted on one subframe only), how long to bundle UCI, and how to calculate resources for UCI on PUSCH; [0067] In some cases, one of UCI or PUSCH may be dropped on the overlapping part or dropped whenever the UCI and PUSCH do not align. In some cases, a UE may only drop the UCI part outside of the overlapping PUSCH portion, and transmit the UCI on the PUSCH for the overlapping part; [0070] Aspects of the present disclosure may also help a UE decide whether to drop UCI when transmitting bundled UL data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng as applied to claim 1, based on the above teaching from Xu, to derive “wherein the first information indicates whether the UCI can be transmitted in the uplink transmission resource”, based on the UCI payload size and available UCI resources. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to determine the feasibility of uplink control information (UCI) piggyback on uplink data channel (PUSCH). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (whether the UCI can be transmitted in the uplink transmission resource) which anticipates the genus (MPEP 2131.02).

Regarding claim 7, Cheng discloses the limitations of claim 1 as set forth. But Cheng does not disclose wherein the terminal device determines the first information according to at least one of a type of a data channel or a duration for data transmission.  
However, in the same field of endeavor, Xu discloses determining, by a terminal device, first information including resources for UCI based on duration for data transmission ([0065] Aspects of the present disclosure may also help a UE determine where (e.g., on what resources) to transmit UCI (e.g., relative to PUSCH and/or PDCCH). The determination may be based, at least in part, on whether or not, and to what extent, UCI and PUSCH overlap. FIG. 7 illustrates four example cases in which UCI overlaps with PUSCH to different extents. [0066] For example, if a UCI bundled transmission is entirely within the duration of PUSCH (Case 1), on all subframes where they overlap, UCI may be transmitted within the PUSCH (e.g., SC-FDM).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng as applied to claim 1, based on the above teaching from Xu, to derive “wherein the terminal device determines the first information according to at least one of a type of a data channel or a duration for data transmission”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to determine the feasibility of uplink control information (UCI) piggyback on uplink data channel (PUSCH). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (according to duration for data transmission) which anticipates the genus (MPEP 2131.02).

Claims 11 and 16 are rejected on the same grounds set forth in the rejection of claims 2 and 7, respectively. Claims 11 and 16 recite similar features as in claims 2 and 7, respectively, from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

Claim 20 is rejected on the same grounds set forth in the rejection of claim 2. Claim 20 recites similar features as in claim 2 from the perspective of a non-transitory computer readable storage medium. Cheng further discloses a storage medium for storing computer readable instructions to perform the recited functions ([0115]).

 Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lee et al. (US 20150289211 A1; hereinafter “Lee”).

Regarding claim 4, Cheng discloses the limitations of claim 3 as set forth. But Cheng does not disclose wherein the first information is carried in an indication field for indicating a modulation and coding scheme (MCS) offset of the UCI.
However, in the same field of endeavor, Lee discloses receiving, by a terminal device, first information from a network device, wherein the first information is carried in an indication field for indicating a modulation and coding scheme (MCS) offset of the UCI ([0133] First of all, according to a legacy wireless communication system (3GPP TS 36.213), it is able to secure uplink control information (UCI) piggyback on uplink data channel (PUSCH) or uplink control information transmitted on the PUSCH to be more reliably transmitted via upper layer signal (RRC)-based additional MCS offset configuration (refer to 3GPP TS 36.213 8.6.3). In this case, the upper layer signal-based additional MCS offset, which is set to the UCI transmitted on the PUSCH via piggyback, is configured to secure the UCI to be reliably received).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng as applied to claim 3, based on the above teaching from Lee, to derive the limitations of claim 4, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable secure uplink control information (UCI) piggyback on uplink data channel (PUSCH).

Claim 13 is rejected on the same grounds set forth in the rejection of claim 4. Claim 13 recites similar features as in claim 4, from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lee, and further in view of Chen et al. (US 20160353430 A1; hereinafter “Chen”).

Regarding claim 5, Cheng and Lee disclose the limitations of claim 4 as set forth. But Cheng and Lee do not disclose wherein a value of a first part of the indication field indicates UCI limited for transmission, and a value of a second part of the indication field indicates UCI unlimited for transmission.
However, in the same field of endeavor, Chen discloses receiving, by a terminal device, first information from a network device including an indication field that indicates UCI payload size ([0092] The UCI characteristic module 910 may be configured such that the UCI characteristic may include a payload size of the UCI as described, for example, with reference to FIG. 5 or 6. The UCI characteristic module 910 may also identify a payload size of the UCI. The determination to include the CRC information may be based at least in part on the payload size exceeding a threshold (e.g., a payload size threshold). In some examples, the payload size of the UCI may be identified based at least in part on at least one of an RRC configuration, dynamic signaling, or a number of transport blocks, or any combination thereof. In some examples, the plurality of UCI types may include at least one of an ACK, a NAK, a CQI, a PMI, an RI, a PTI, or any combination thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng and Lee as applied to claim 4, based on the above teaching from Chen, to derive “wherein a value of a first part of the indication field indicates UCI limited for transmission, and a value of a second part of the indication field indicates UCI unlimited for transmission”, because the indication of UCI payload size indicates whether UCI size is limited or unlimited for transmission, and the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by indicating UCI payload size in order to enable secure uplink control information (UCI) piggyback on uplink data channel (PUSCH).

Claim 14 is rejected on the same grounds set forth in the rejection of claim 5. Claim 14 recites similar features as in claim 5 from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lee, in view of Chen, and further in view of Xu.

Regarding claim 6, Cheng, Lee, and Chen disclose the limitations of claim 5 as set forth. But Cheng, Lee, and Chen do not disclose wherein at least one of the following processing is performed on the UCI limited for transmission: zero padding, repetition, compression, multiplexing, or dropping.
However, in the same field of endeavor, Xu discloses wherein processing is performed to determine whether to multiplex or drop UCI when the UCI is bundled with PUSCH ([0062] Thus, the techniques presented herein may help address issues related to bundling UCI, such as whether to drop or transmit UCI on PUSCH (in a current standard with PUSCH bundle size 4, periodic CQI is always dropped, and ACK is transmitted on one subframe only), how long to bundle UCI, and how to calculate resources for UCI on PUSCH; [0067] In some cases, one of UCI or PUSCH may be dropped on the overlapping part or dropped whenever the UCI and PUSCH do not align. In some cases, a UE may only drop the UCI part outside of the overlapping PUSCH portion, and transmit the UCI on the PUSCH for the overlapping part; [0070] Aspects of the present disclosure may also help a UE decide whether to drop UCI when transmitting bundled UL data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng, Lee, and Chen as applied to claim 5, based on the above teaching from Xu, to derive “wherein at least one of the following processing is performed on the UCI limited for transmission: zero padding, repetition, compression, multiplexing, or dropping”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to determine the feasibility of uplink control information (UCI) piggyback on uplink data channel (PUSCH). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (multiplexing or dropping UCI) which anticipates the genus (MPEP 2131.02).

Claim 15 is rejected on the same grounds set forth in the rejection of claim 6. Claim 15 recites similar features as in claim 6 from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al. (US 20180049173 A1) – Multiplexing PUCCH resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471